Exhibit 10.4

 

Daseke, Inc.

15455 Dallas Parkway, Suite 440

Addison, Texas 75001

 

December 22, 2016

 

Prudential Capital Partners IV, L.P.

Prudential Capital Partners Management Fund IV, L.P.

Prudential Capital Partners (Parallel Fund) IV, L.P.

c/o Prudential Capital Group

2200 Ross Avenue, Suite 4300

Dallas, TX 75201

Attention: Timothy M. Laczkowski and Julia Buthman

Email: tim.laczkowski@prudential.com and julia.buthman@prudential.com

 

Main Street Capital Corporation

Main Street Capital II, LP

Main Street Mezzanine Fund, LP

1300 Post Oak Boulevard, Suite 800

Houston, Texas 77056

Attention: Curtis L. Hartman,   Senior Managing Director E-mail:
CHartman@mainstcapital.com

 

Cc: The Walden Group, Inc.  

15455 Dallas Parkway, Suite 440

Addison, Texas 75001



  Attention: Don R. Daseke     President   E-mail: don@daseke.com   Facsimile:
(972) 248-0942

 

Hennessy Capital Acquisition Corp. II

700 Louisiana Street, Suite 900

Houston, Texas 77002

  Attention: Daniel J. Hennessy, Kevin Charlton and Nicholas Petruska    

E-mail: dhennessy@hennessycapllc.com, kcharlton@hennessycapllc.com and

npetruska@hennessycapllc.com

 

Daseke, Inc.

15455 Dallas Parkway, Suite 440

Addison, Texas 75001

  Attention: Don R. Daseke     President   E-mail: don@daseke.com

 

Re:Side Letter

 



 

 

 

Dear Ladies and Gentlemen:

 

Reference is hereby made to the Agreement and Plan of Merger, dated as of the
date hereof, by and among Daseke, Inc. (the “Company”), Hennessy Capital
Acquisition Corp. II (“HCACII”), HCAC Merger Sub, Inc. (“Merger Sub”), and Don
R. Daseke, solely in his capacity as Stockholder Representative (the “Merger
Agreement”), pursuant to which the Company will merge (the “Merger”) with and
into Merger Sub, a wholly-owned subsidiary of HCACII. In connection with the
Merger, each of the undersigned parties (the “Parties”) hereby agrees as
follows:

 

1. Definitions. For purposes hereof, the following terms when used herein will
have the respective meaning set forth below:

 

“Adjusted Per Common Share Closing Merger Consideration” means the Per Common
Share Closing Merger Consideration (as defined in the Merger Agreement)
calculated for purposes of this Letter Agreement as if the Main Street
Pre-Closing Shares and the Prudential Pre-Closing Shares were outstanding
immediately prior to the Effective Time and held by the Main Street Entities and
the Prudential Entities, respectively, through and including the Effective Time.

 

“Affiliates” has the meaning set forth in the Merger Agreement.

 

“Cash Consideration” means the Main Street Cash Consideration (as defined below)
and the Prudential Cash Consideration (as defined below), collectively.

 

“Closing” has the meaning set forth in the Merger Agreement.

 

“Daseke Common Stock” means the common stock of the Company, par value $0.01 per
share.

 

“Effective Time” has the meaning set forth in the Merger Agreement.

 

“HCACII Common Stock” means the common stock of HCACII, par value $0.0001 per
share.

 

“HCACII Trust” means the trust account of HCACII with Continental Stock Transfer
& Trust Company, acting as trustee, established under the HCACII Trust
Agreement.

 

“HCACII Trust Agreement” means the Investment Management Trust Agreement, dated
as of July 22, 2015, by and between HCACII and Continental Stock Transfer &
Trust Company.

 

“Investment Side Letter” means the Amended and Restated Investment Side Letter,
dated October 2, 2014, by and among the Side Letter Parties.

 

“Letter Agreement” means this letter agreement.

 



 2 

 

 

“Main Street Base Stock Consideration” means the number of shares of HCACII
Common Stock equal to the greater of (i) 776,166 and (ii) the number of shares
determined using the following formula:

 

(a)(i)(A) the Main Street Pre-Closing Shares multiplied by (B) the Adjusted Per
Common Share Closing Merger Consideration multiplied by (C) $10.00, minus (ii)
$19,404,130.62;

 

divided by

 

(b) $10.00.

 

“Main Street Cash Consideration” has the meaning set forth in Section 6(a).

 

“Main Street Consideration” means the Main Street Cash Consideration and the
Main Street Stock Consideration.

 

“Main Street Entities” means, collectively, Main Street Capital Corporation, a
Maryland corporation, Main Street Capital II, LP, a Delaware limited
partnership, and Main Street Mezzanine Fund, LP, a Delaware limited partnership.

 

“Main Street Fraction” means a fraction, the numerator of which is the number of
Main Street Pre-Closing Shares, and the denominator of which is the number of
Pre-Closing Shares.

 

“Main Street Pre-Closing Shares” means the shares of Daseke Common Stock owned
by the Main Street Entities as of the date hereof.

 

“Main Street Post-Closing Shares” means the shares of HCACII Common Stock issued
to the Main Street Entities pursuant to Section 6.

 

“Main Street Side Letter” means the Letter, dated November 18, 2015, from the
Company and The Walden Group, Inc. to the Main Street Entities.

 

“Main Street Stock Consideration” has the meaning set forth in Section 6(a).

 

“Post-Closing Sales” has the meaning set forth in Section 7(b).

 

“Post-Closing Shares” means the Main Street Post-Closing Shares and the
Prudential Post-Closing Shares, collectively.

 

“Pre-Closing Shares” means the Main Street Pre-Closing Shares and the Prudential
Pre-Closing Shares, collectively.

 

“Prospectus” means that certain final prospectus, dated as of July 22, 2015, of
HCACII, as filed with the Securities and Exchange Commission on July 23, 2015.

 

“Prudential Base Stock Consideration” means the number of shares of HCACII
Common Stock equal to the greater of (i) 223,835 and (ii) the number of shares
determined using the following formula:

 

(a)(i)(A) the Prudential Pre-Closing Shares multiplied by (B) the Adjusted Per
Common Share Closing Merger Consideration multiplied by (C) $10.00, minus (ii)
$5,595,869.38;

 

divided by

 

(b) $10.00.

 

 3 

 

 

“Prudential Cash Consideration” has the meaning set forth in Section 6(b).

 

“Prudential Consideration” means the Prudential Cash Consideration and the
Prudential Stock Consideration.

 

“Prudential Entities” means, collectively, Prudential Capital Partners IV, L.P.,
a Delaware limited partnership, Prudential Capital Partners Management Fund IV,
L.P., a Delaware limited partnership, and Prudential Capital Partners (Parallel
Fund) IV, L.P., a Delaware limited partnership.

 

“Prudential Fraction” means a fraction, the numerator of which is the number of
Prudential Pre-Closing Shares, and the denominator of which is the number of
Pre-Closing Shares.

 

“Prudential Pre-Closing Shares” means the shares of Daseke Common Stock owned by
the Prudential Entities as of the date hereof.

 

“Prudential Post-Closing Shares” means the shares of HCACII Common Stock issued
to the Prudential Entities pursuant to Section 6.

 

“Prudential Side Letter” means the Letter, dated November 17, 2015, from the
Company and The Walden Group, Inc. to the Prudential Entities.

 

“Prudential Stock Consideration” has the meaning set forth in Section 6(b).

 

“Put Option” has the meaning set forth in the Investment Side Letter.

 

“Registration Rights Agreement” means the Form of Amended and Restated
Registration Rights Agreement to be entered into as of the Closing of the Merger
and attached to the Merger Agreement as Exhibit J thereto.

 

“Sale Proceeds” means the aggregate cash from the Post-Closing Sales actually
received by the Main Street Entities and the Prudential Entities (net of any
underwriting discounts or commissions or broker or similar fees that are paid
out of such cash).

 

“Sales” has the meaning set forth in Section 6(b).

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Side Letter Parties” means, collectively, the Main Street Entities, the
Prudential Entities, The Walden Group and the Company.

 

“Stock Consideration” means the Main Street Stock Consideration and Prudential
Stock Consideration, collectively.

 



 4 

 

 

“Stockholders Agreement” means the Amended and Restated Stockholders Agreement,
dated October 2, 2014, by and among the Company, The Walden Group, Inc., the
Main Street Entities, the Prudential Entities, and certain other stockholders of
the Company, as amended.

 

“Term Facility” means the $350.0 million term loan B facility to be obtained by
Merger Sub in connection with the Merger.

 

“The Walden Group” means The Walden Group, Inc., a Delaware corporation.

 

2. Waiver of Rights of First Refusal. The Side Letter Parties hereby agree to
waive any and all right and option to exercise the right of first refusal as
provided in Section 1 of the Investment Side Letter in connection with any
transfer of Securities (as defined in the Investment Side Letter) deemed to have
occurred pursuant to the Merger and the transactions contemplated in the Merger
Agreement and in this Letter Agreement.

 

3. Waiver of Put Option. Subject to (a) the performance by the Company and
HCACII of their covenants and obligations contained herein to be performed at or
prior to the Closing (including, without limitation, delivery of the Main Street
Consideration and the Prudential Consideration), (b) the payment in full of all
amounts then outstanding under each of (i) the Original Notes (as defined in the
Investment Side Letter) with respect to the Prudential Entities and (ii) the
Main Street Notes (as defined in the Investment Side Letter) with respect to the
Main Street Entities (clauses (i) and (ii) are collectively referred to as the
“Payoff”), and (c) consummation of the Closing of the Merger Agreement, the Side
Letter Parties hereby waive any and all right and option of the Main Street
Entities and the Prudential Entities, respectively, to exercise the Put Option
as a result of the Closing and the Payoff. Notwithstanding anything in this
Letter Agreement to the contrary, if the Closing does not occur for any reason,
the Side Letter Parties shall be deemed not to have waived the Put Option and
the Investment Side Letter, Main Street Side Letter and Prudential Side Letter
shall not be terminated (as contemplated by Section 5) and shall remain in full
force and effect.

 

4. Consent to Merger.

 

(a) Each of the Main Street Entities and the Prudential Entities agrees that it
shall provide an executed counterpart signature page to the Omnibus Consent,
Notice, Waiver, Amendment and Termination Agreement attached as Exhibit H to the
Merger Agreement (the “Omnibus Agreement”) within six (6) hours of the execution
of the Merger Agreement; provided, that the Company shall have provided the Main
Street Entities and the Prudential Entities with execution versions of the
Omnibus Agreement and Merger Agreement prior to the execution of this Letter
Agreement, and the Company and HCACII agree that such execution versions shall
not be modified prior to the execution of such documents by the parties thereto
and the delivery of such documents to the Company’s stockholders.

 



 5 

 

 

(b) Notwithstanding anything to the contrary in the Omnibus Agreement, with
respect to the resolution set forth in Section 1 of the Omnibus Agreement
stating that the parties to the Omnibus Agreement agree (on their own behalf and
on behalf of their successors-in-interest, transferees or assignees) to forego
participation as a plaintiff or member of a plaintiff class in any action
(including any class action) with respect to any claim, direct, derivative or
otherwise, based solely on their status as stockholders of the Company, relating
to the negotiation, execution or delivery of the Omnibus Agreement or the Merger
Agreement or the consummation of (but not the failure to consummate) the Merger
and the other transactions contemplated by the Merger Agreement, and to take all
necessary steps to affirmatively waive and release any right or claim of
recovery or recovery in any settlement or judgment related to any such action
reasonably requested by HCACII in writing, each of the Parties agrees that,
notwithstanding the execution of the Omnibus Agreement by the Main Street
Entities and the Prudential Entities after the execution hereof, such resolution
shall not (i) apply to the Main Street Entities and the Prudential Entities, and
the Main Street Entities and the Prudential Entities reserve all rights with
respect to any claims, direct, derivative or otherwise, based on their status as
stockholders of and lenders to the Company, including but not limited to any
claims arising from the negotiation, execution or delivery of the Omnibus
Agreement, the Merger Agreement, this Letter Agreement or the consummation of
(but not the failure to consummate) the Merger and the other transactions
contemplated thereby, (ii) constitute (A) a waiver of, or a consent to, any
provision of any loan or securities purchase agreement or related document or
agreement (collectively, the “Loan Documents”) to which any of the Main Street
Entities or Prudential Entities is a party, or any present or future violation
of, or default under, any provision of the Loan Documents, or (B) a waiver of
any of the Main Street Entities’ or the Prudential Entities’ right to insist
upon future compliance with each term, covenant, condition and provision of the
Loan Documents, and (iii) waive, release or discharge any claims relating to the
right to receive any consideration due to the Main Street Entities or the
Prudential Entities pursuant to this Letter Agreement.

 

5. Termination of Side Letters.

 

(a) The Side Letter Parties agree that the Investment Side Letter shall
automatically and without further action terminate when (i) the Main Street
Entities no longer hold any Pre-Closing Shares and have received the Main Street
Consideration and (ii) the Prudential Entities no longer hold any Pre-Closing
Shares and have received the Prudential Consideration.

 

(b) The Main Street Entities, The Walden Group and the Company agree that the
Main Street Side Letter shall terminate automatically and without further action
when the Main Street Entities no longer hold any Pre-Closing Shares and have
received the Main Street Consideration.

 

(c) The Prudential Entities, The Walden Group and the Company agree that the
Prudential Side Letter shall automatically and without any further action
terminate when the Prudential Entities no longer hold any Pre-Closing Shares and
have received the Prudential Consideration.

 



 6 

 

 

6. Purchase of Shares Prior to Closing.

 

(a) Purchase of Main Street Pre-Closing Shares. Subject to the terms of this
Letter Agreement, HCACII agrees to purchase from the Main Street Entities
immediately prior to the Closing, and the Main Street Entities agree to sell and
transfer all right, title and interest to (the “Main Street Sale”) all of the
Main Street Pre-Closing Shares to HCACII (the “Main Street Closing”). Subject to
Section 6(c), in consideration for the Main Street Sale, HCACII agrees to (i)
pay to the Main Street Entities an amount in cash equal to $19,404,130.62
(subject to pre-Closing adjustment as provided in Section 6(c), the “Main Street
Cash Consideration”) and (ii) issue to the Main Street Entities the Main Street
Base Stock Consideration (subject to pre-Closing adjustment as provided in
Section 6(c), and, as adjusted, the “Main Street Stock Consideration”). At the
Main Street Closing, each of the Main Street Entities shall deliver to HCACII a
stock certificate or certificates evidencing such entity’s Main Street
Pre-Closing Shares, free and clear of all encumbrances (other than restrictions
on transfer arising under the Company’s organizational documents or applicable
securities law), duly endorsed in blank or accompanied by stock powers or other
instruments of transfer duly executed in blank, and HCACII at the Closing shall
(x) deliver to the Main Street Entities the Main Street Cash Consideration by
wire transfer of immediately available funds to an account designated in writing
by the Main Street Entities to HCACII no later than two (2) business days before
the Main Street Closing, (y) issue the applicable portion of the Main Street
Stock Consideration to each of the Main Street Entities, and (z) pay all
outstanding and invoiced reasonable fees and expenses of the Main Street
Entities’ legal counsel incurred in connection with the preparation, negotiation
and execution of this Letter Agreement and all related documentation reviewed or
entered into by the Main Street Entities in connection with the Merger
Agreement; provided, however, that if the Main Street Closing does not occur on
or prior to March 15, 2017, the Company shall instead pay such outstanding fees
and expenses on such date.

 

(b) Purchase of Prudential Pre-Closing Shares. Subject to the terms of this
Letter Agreement, HCACII agrees to purchase from the Prudential Entities
immediately prior to the Closing, and the Prudential Entities agree to sell and
transfer all right, title and interest to (the “Prudential Sale” and together
with the Main Street Sale, the “Sales”) all of the Prudential Pre-Closing Shares
to HCACII (the “Prudential Closing”). Subject to Section 6(c), in consideration
for the Prudential Sale, HCACII agrees to (i) pay to the Prudential Entities an
amount in cash equal to $5,595,869.38 (subject to pre-Closing adjustment as
provided in Section 6(c), the “Prudential Cash Consideration”) and (ii) issue to
the Prudential Entities the Prudential Base Stock Consideration (subject to
pre-Closing adjustment as provided in Section 6(c), and, as adjusted, the
“Prudential Stock Consideration”). At the Prudential Closing, each of the
Prudential Entities shall deliver to HCACII a stock certificate or certificates
evidencing such entity’s Prudential Pre-Closing Shares, free and clear of all
encumbrances (other than restrictions on transfer arising under the Company’s
organizational documents or applicable securities law), duly endorsed in blank
or accompanied by stock powers or other instruments of transfer duly executed in
blank, and HCACII shall at the Closing (x) deliver to the Prudential Entities
the Prudential Cash Consideration by wire transfer of immediately available
funds to an account designated in writing by the Prudential Entities to HCACII
no later than two (2) business days before the Prudential Closing, (y) issue the
applicable portion of the Prudential Stock Consideration to each of the
Prudential Entities and (z) pay all outstanding and invoiced reasonable fees and
expenses of the Prudential Entities’ legal counsel incurred in connection with
the preparation, negotiation and execution of this Letter Agreement and all
related documentation reviewed or entered into by the Prudential Entities in
connection with the Merger Agreement; provided, however, that if the Prudential
Closing does not occur on or prior to March 15, 2017, the Company shall instead
pay such outstanding fees and expenses on such date.

 



 7 

 

 

(c) Adjustment of Allocation of Consideration

 

(i) The allocation of the Main Street Consideration and the Prudential
Consideration between cash and shares of HCACII Common Stock is subject to
adjustment as provided in this Section 6(c)(i):

 

(A) To the extent there is any Additional Cash (as defined below), then for each
$10.00 of Additional Cash (1)(A) the number of shares constituting the Main
Street Base Stock Consideration shall automatically be reduced by a fraction of
a share of HCACII Common Stock equal to (x) the Main Street Fraction multiplied
by (y) one share of HCACII Common Stock and (B) the number of shares
constituting the Prudential Base Stock Consideration shall automatically be
reduced by a fraction of a share of HCACII Common Stock equal to (x) the
Prudential Fraction multiplied by (y) one share of HCACII Common Stock;
provided, however, any fractional share of HCACII Common Stock that would
otherwise be issued under this Section 6(c)(i)(A) shall be rounded-up to the
nearest whole share; and (2)(A) the Main Street Cash Consideration shall be
increased by an amount equal to (x) $10.00 multiplied by (y) the Main Street
Fraction and (B) the Prudential Cash Consideration shall be increased by an
amount equal to (x) $10.00 multiplied by (y) the Prudential Fraction. Any
Additional Cash shall be applied to the adjustment set forth in this Section
6(c)(i)(A) on a first dollar basis (and shall not be used by HCACII, the Company
or any of their Affiliates for any other purpose; provided that HCACII may use
other cash to make the payments required hereunder in substitution of the cash
that will be released to it from the HCACII Trust, in which case, upon such
required payments being made, such released cash shall not be subject to the
restriction in this parenthetical) until the Main Street Stock Consideration and
the Prudential Stock Consideration is reduced to zero Post-Closing Shares.

 

(B) In addition, HCACII has the option, in its sole discretion (subject to
compliance with applicable law and any applicable restrictions contained in
agreements by which HCACII is bound), to reduce the Stock Consideration to be
paid in the Sales, such that (1) for each reduction in the Stock Consideration
by one share of HCACII Common Stock, (A) the Main Street Base Stock
Consideration shall be reduced by a fraction of a share of HCACII Common Stock
equal to (x) the Main Street Fraction multiplied by (y) one share of HCACII
Common Stock, and (B) the Prudential Base Stock Consideration shall be reduced
by a fraction of a share of HCACII Common Stock equal to (x) the Prudential
Fraction multiplied by (y) one share of HCACII Common Stock; provided, however,
any fractional share of HCACII Common Stock that would otherwise be issued under
this Section 6(c)(i)(B) shall be rounded-up to the nearest whole share; and (2)
HCACII shall make a corresponding increase in the Cash Consideration equal to
(x) $10.00 multiplied by (y) the decrease in the number of shares of Stock
Consideration pursuant to clause (1) (such amount of cash, the “Cash Increase”),
such that (A) the Main Street Cash Consideration shall be increased by an amount
equal to (x) the Cash Increase multiplied by (y) the Main Street Fraction and
(B) the Prudential Cash Consideration shall be increased by an amount equal to
(x) the Cash Increase multiplied by (y) the Prudential Fraction.

 



 8 

 

 

(ii) Not less than one (1) business day prior to the Closing, HCACII shall
deliver to the Main Street Entities and the Prudential Entities a certificate of
an authorized officer of HCACII setting forth a detailed calculation of:

 

(A) the amount of cash, if any, in the HCACII Trust that will not be used to
satisfy redemptions of shares of HCACII Common Stock by HCACII’s Public
Stockholders (as defined below) (the “Additional Cash”);

 

(B) the Company’s determination of the Adjusted Per Common Share Closing Merger
Consideration;

 

(C) the adjustments, if any, to be made to the Main Street Base Stock
Consideration, the Prudential Base Stock Consideration, the Main Street Cash
Consideration, and the Prudential Cash Consideration pursuant to Section
6(c)(i)(A); and

 

(D) the adjustments, if any, to be made to the Main Street Base Stock
Consideration, the Prudential Base Stock Consideration, the Main Street Cash
Consideration, and the Prudential Cash Consideration at the election of HCACII
pursuant to Section 6(c)(i)(B).

 

(iii) In no event shall any fractional shares of HCACII Common Stock be issued
to the Main Street Entities or the Prudential Entities pursuant to this Letter
Agreement (with any fractional share that would otherwise be issued rounded up
to the nearest whole share).

 

(d) The Parties agree that the Main Street Closing, the Prudential Closing and
the Closing shall occur on the same day.

 

7. Sale of Post-Closing Shares.

 

(a) In the event that the Main Street Entities or the Prudential Entities owns
Post-Closing Shares, HCACII agrees that it shall use its reasonable best efforts
to register the Post-Closing Shares in accordance with the terms and provisions
of the Registration Rights Agreement as soon as reasonably practicable following
the consummation of the Merger but, notwithstanding anything in the Registration
Rights Agreement to the contrary, within sixty (60) days but in no event later
than ninety (90) days following the consummation of the Merger. None of the Main
Street Entities or the Prudential Entities shall be subject to any lock-up
agreement with respect to the Post-Closing Shares. HCACII shall pay all
reasonable fees and expenses incident to the registration of the Post-Closing
Shares including, but not limited to, all registration fees, printing costs,
fees, expenses of HCACII’s legal counsel, independent registered public
accounting firm and any other Persons retained by HCACII in connection with such
registration or any other fees or expenses incurred by HCACII and the fees and
expenses of legal counsel and advisors for the Main Street Entities and the
Prudential Entities participating in such registration. Each of the Main Street
Entities and the Prudential Entities shall furnish to the Company such
information regarding itself as is reasonably required to effect the
registration of such Post-Closing Shares. HCACII shall indemnify and hold
harmless each of the Main Street Entities and the Prudential Entities, and each
of their respective directors and officers, each Person who participates as an
underwriter (within the meaning of the Securities Act) for the Post-Closing
Shares in the offering or sale of such securities and each other Person, if any,
who controls any of the Main Street Entities or the Prudential Entities or any
such underwriter, from and against any and all losses, claims, damages and
liabilities (including reasonable fees and expenses of counsel) to the extent
arising from or based upon any untrue statement or alleged untrue statement of
material fact contained in (or incorporated by reference in) any registration
statement under the Securities Act, any preliminary prospectus, final prospectus
or any post-effective amendment thereto or, or any summary prospectus included
therein, any amendment or supplement thereto, or application or other filing
under any state securities law required to be filed or furnished or any omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, and HCACII
and the Company will reimburse each of the Main Street Entities and the
Prudential Entities and each such director, officer, underwriter and controlling
Person for any legal or any other expenses reasonably incurred by them in
connection with investigating or defending any such loss, claim, liability,
action or proceeding, except insofar as such losses, claims, damages or
liabilities arise out of or are based upon any such untrue statement or alleged
untrue statement or omission or alleged omission in reliance upon and in
conformity with written information furnished to the Company through an
instrument duly executed by the Main Street Entities or the Prudential Entities
specifically stating that it is for use in the preparation thereof. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of any of the Main Street Entities or the Prudential
Entities or any such director, officer, underwriter or controlling Person and
shall survive the transfer of such securities by any of the Main Street Entities
or the Prudential Entities. For the avoidance of doubt, if any provisions of the
Registration Rights Agreement conflict with, or are less favorable to the Main
Street Entities and the Prudential Entities than, the provisions of this Section
7(a), this Section 7(a) shall apply with respect to HCACII’s obligations to the
Main Street Entities and the Prudential Entities. Furthermore, for the avoidance
of doubt, notwithstanding any provision in the Registration Rights Agreement to
the contrary, (i) HCACII will be responsible for the reasonable fees and
expenses of legal counsel for each of the Main Street Entities and the
Prudential Entities participating in a Registration (as defined in the
Registration Rights Agreement) and (ii) HCACII will not require, and will use
reasonable best efforts to cause underwriters to not require, the Main Street
Entities and the Prudential Entities to agree to any lock up agreement, market
standoff agreement or holdback agreement (it being understood that the
underwriter(s) to be selected for certain offerings will not be chosen by
HCACII).

 

 9 

 

 

(b) Upon registration of the Post-Closing Shares, HCACII shall use its
reasonable best efforts to facilitate and identify potential buyers for the Main
Street Entities and the Prudential Entities to sell the Post-Closing Shares on
the open market or in one or more negotiated sales, in each case in consultation
with and subject to the reasonable approval of the Main Street Entities and the
Prudential Entities (any such sale, a “Post-Closing Sale”); provided, however,
that in no event shall the Main Street Entities and the Prudential Entities be
determined to have unreasonably withheld any such approval if any such
Post-Closing Sale would result in the Main Street Entities or the Prudential
Entities receiving less than the then-applicable market price for their
respective Post-Closing Shares less customary underwriting discounts and
commissions or broker or similar fees, as applicable. Each of the Main Street
Entities and the Prudential Entities shall cooperate reasonably with HCACII and
its financial and legal advisors to consummate Post-Closing Sales.

 

(c) Upon the date (the “Determination Date”) that is the earlier to occur of (i)
such time that all Post-Closing Shares have been sold and (ii) the date that is
120 days after the Closing, in the event that the Sale Proceeds are less than
the amount (such amount, the “Minimum Proceeds”) equal to (x) the number of
Post-Closing Shares multiplied by (y) $10.00, HCACII shall, within five (5)
business days of the Determination Date, make (A) a cash payment to the Main
Street Entities by wire transfer of immediately available funds to an account
designated in writing by the Main Street Entities to HCACII no later than two
(2) business days before the Determination Date in an amount equal to (1) (x)
the Minimum Proceeds minus the (y) Sale Proceeds (such difference, the “Proceeds
Shortfall”), multiplied by (2) the Main Street Fraction, and (B) a cash payment
to the Prudential Entities by wire transfer of immediately available funds to an
account designated in writing by the Prudential Entities to HCACII no later than
two (2) business days before the Determination Date in an amount equal to (x)
the Proceeds Shortfall multiplied by (y) the Prudential Fraction; provided,
however, that to the extent HCACII is unable to pay such Proceeds Shortfall
payment in full within five (5) business days of the Determination Date as a
result of any restrictions or prohibitions on payment of such Proceeds Shortfall
under HCACII’s and/or the Company’s credit facilities, HCACII shall deliver to
each of the Main Street Entities and the Prudential Entities a promissory note
of HCACII, in the principal amount equal to the applicable unpaid portion of
such Proceeds Shortfall due and payable to the Main Street Entities and the
Prudential Entities, dated such date and duly executed and delivered by HCACII,
having the following terms and provisions: (a) each such promissory note shall
mature upon the one year anniversary of the date of issuance thereof, (b) each
such promissory note shall bear interest payable quarterly at the rate of 14.5%
per annum payable in cash or paid-in-kind interest, and (c) the maturity of each
such promissory note shall, at the option of the applicable Main Street Entities
or Prudential Entities, be accelerated in the event that interest or principal
is not timely paid by HCACII and shall on the date of default begin accruing
interest at a default interest rate of 17.5% per annum. Upon the receipt by the
Main Street Entities and the Prudential Entities of their respective Sale
Proceeds amounts and, if applicable, their respective Proceeds Shortfall amounts
(or the payment in full (including principal and interest) of any promissory
note made pursuant to the prior sentence, if applicable), each of the Main
Street Entities and the Prudential Entities will surrender and forfeit any and
all rights to any and all remaining Post-Closing Shares to HCACII and each such
entity shall execute such instruments and documents as are reasonably necessary
to effect such surrender and forfeiture; provided, however, that if (i) no
Proceeds Shortfall amounts are payable to the Main Street Entities and the
Prudential Entities pursuant to this Section 7(c) or (ii) the Main Street
Entities or the Prudential Entities, as applicable, elect to forfeit their right
to receive any Proceeds Shortfall otherwise due and payable under this Section
7(c), the Main Street Entities and the Prudential Entities shall not be required
to surrender and forfeit any remaining Post-Closing Shares held by such entity.

 

(d) Each of HCACII and the Company agrees that, giving effect to any applicable
and available “baskets” under HCACII’s and/or the Company’s credit facilities
that allow HCACII or the Company to pay the Proceeds Shortfall without
additional approvals of the lenders thereunder (it being understood that any
basket available for such payment may be subject to default or event of default
blockers and other customary conditions, and the existence of such conditions
shall not be a breach of this clause (d)), (a) the payment of the Proceeds
Shortfall, if any, shall at all times either not be prohibited under or be
permitted under any credit facility or other financing arrangement to which any
of HCACII, the Company or any of their Affiliates is or becomes a party, and (b)
it shall not, nor shall it permit any of its Affiliates to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of HCACII to pay to the Main Street
Entities and the Prudential Entities the Proceeds Shortfall, if any.

 



 10 

 

 

8. Incentive Payments. At Closing, HCACII shall make a (a) cash payment of
$388,082.61 to the Main Street Entities (the “Main Street Incentive Payment”) by
wire transfer of immediately available funds to an account designated in writing
by the Main Street Entities to HCACII no later than two (2) business days before
the Main Street Closing and (b) cash payment of $111,917.39 to the Prudential
Entities (the “Prudential Incentive Payment” and, together with the Main Street
Incentive Payment, the “Incentive Payments”) by wire transfer of immediately
available funds to an account designated in writing by the Prudential Entities
to HCACII no later than two (2) business days before the Prudential Closing;
provided, however, that in the event that HCACII, pursuant to Section 6(c), pays
cash for all of the Pre-Closing Shares in the Sales, no Incentive Payments shall
be required or made.

 

9. No HCACII Liability. Notwithstanding anything herein to the contrary, HCACII
shall have no liability arising under, or related to, this Letter Agreement if
the Closing of the Merger does not occur.

 

10. No Claim Against HCACII Trust. Each of the Company, the Main Street Entities
and the Prudential Entities hereto acknowledge that it has read the Prospectus
and that HCACII has established the HCACII Trust from the proceeds of its
initial public offering (“IPO”) and from certain private placements occurring
simultaneously with the IPO for the benefit of HCACII’s public stockholders (the
“Public Stockholders”) and certain parties (including the underwriters of the
IPO) and that, except for a portion of the interest earned on the amounts held
in the HCACII Trust, HCACII may disburse monies from the HCACII Trust only:
(a) to the Public Stockholders in the event they elect to redeem the HCACII
Common Stock in connection with the consummation of HCACII’s initial business
combination (as such term is used in the Prospectus) (“Business Combination”),
(b) to the Public Stockholders if HCACII fails to consummate a Business
Combination within twenty-four months from the closing of the IPO, (c) any
amounts necessary to pay any taxes and for working capital purposes or (d) to,
or on behalf of, HCACII after or concurrently with the consummation of a
Business Combination. Each of the Company, the Main Street Entities and the
Prudential Entities agrees that, it does not now and shall not at any time
hereafter have any right, title, interest or claim of any kind (other than its
rights upon Closing or pursuant to Section 6(c)) in or to any monies in the
HCACII Trust or distributions therefrom, in each case prior to the Closing, or
make any claim prior to the Closing against the HCACII Trust, regardless of
whether such claim arises based on contract, tort, equity or any other theory of
legal liability (any and all such claims are collectively referred to hereafter
as the “Claims”). Each of the Company, the Main Street Entities and the
Prudential Entities hereby irrevocably waives any Claims it may have against the
HCACII Trust (including any distributions therefrom) arising prior to the
Closing as a result of any negotiations, contracts or agreements with HCACII and
will not, prior to the Closing, seek recourse against the HCACII Trust
(including any distributions therefrom) for any reason whatsoever (including for
an alleged breach of this Letter Agreement). For the avoidance of doubt,
notwithstanding anything to the contrary contained herein, the waivers under
this Section 10 will continue to apply at and after the Closing or termination
of this Letter Agreement (as applicable) solely with respect to the
distributions made to redeeming Public Stockholders and for transaction expenses
paid. Each of the Company, the Main Street Entities and the Prudential Entities
agrees and acknowledges that such irrevocable waiver is material to this Letter
Agreement and specifically relied upon by HCACII to induce it to enter into this
Letter Agreement. This Section 10 shall not limit the Company, the Main Street
Entities or the Prudential Entities’ right to seek specific performance against
HCACII pursuant to Section 14(j), including the right to seek specific
performance against HCACII to require HCACII to take such actions contemplated
by this Letter Agreement, and to comply with the terms of the HCACII Trust
Agreement, including distribution of funds from the HCACII Trust in accordance
with the terms of this Letter Agreement and upon the Closing in accordance with
the terms of the Merger Agreement.

 



 11 

 

 

11. Shares Deemed Outstanding. For the avoidance of doubt, each of the Parties
acknowledges and agrees that, subject to the performance by the Company and
HCACII of its respective covenants and obligations contained herein to be
performed at or prior to the Closing, (a) HCACII will be considered to be the
holder of the Pre-Closing Shares as of immediately prior to the Effective Time
and the Closing under and for the purposes of the Merger Agreement and (b) the
Main Street Entities and the Prudential Entities will receive no consideration
under the Merger Agreement.

 

12. Condition to the Merger; Amendment of Registration Rights Agreement. Each of
HCACII and the Company agrees that the Closing of the Merger shall not occur
unless the Sales have been consummated. In addition, each of HCACII and the
Company agrees that (a) the Merger Agreement shall not be amended, and no
provision thereunder shall have been waived, in any manner that is material and
adverse to the Main Street Entities and the Prudential Entities (or adversely
affects the consideration to be received by the Main Street Entities and the
Prudential Entities under this Letter Agreement), and (b) the Registration
Rights Agreement shall not be changed prior to its execution by the parties
contemplated to be parties thereto in a manner that is material and adverse to
the Main Street Entities and the Prudential Entities, in each case without the
prior written consent of each of the Main Street Entities and the Prudential
Entities.

 

13. Representations and Warranties; Limitation of Liability.

 

(a) Main Street Entities.

 

(i) Each Main Street Entity severally and not jointly represents and warrants to
HCACII and the Company as follows:

 

(A) Such Main Street Entity owns, of record and beneficially, the Main Street
Pre-Closing Shares to be conveyed by such Main Street Entity to HCACII pursuant
to Section 6 free and clear of all encumbrances (other than restrictions on
transfer arising under the Company’s organizational documents or applicable
securities law). At the Main Street Closing, HCACII will obtain good and valid
title to the Main Street Pre-Closing Shares conveyed by such Main Street Entity,
of record and beneficially, free and clear of all encumbrances (other than
restrictions on transfer arising under the Company’s organizational documents or
applicable securities law).

 

(B) Such Main Street Entity represents that by reason of its, or of its
management’s, business, or financial experience, such Main Street Entity has the
capacity to protect its own interests in connection with the transactions
contemplated in this Letter Agreement. Such Main Street Entity has experience as
an investor in securities of companies in the development stage and acknowledges
that it is able to fend for itself and has such knowledge and experience in
financial or business matters that it is capable of evaluating the merits and
risks of entering into this Letter Agreement.

 



 12 

 

 

(C) Such Main Street Entity is an “accredited investor” within the meaning of
Rule 501 of Regulation D promulgated by the Securities and Exchange Commission
under the Securities Act.

 

(ii) Each of HCACII and the Company agrees that (A) the maximum aggregate
liability of any Main Street Entity under this Letter Agreement and the
transactions contemplated hereby shall not exceed the aggregate amount of the
Main Street Stock Consideration and the Main Street Cash Consideration actually
received by such Main Street Entity hereunder, and (B) that no Main Street
Entity or any of its Affiliates shall be liable to HCACII, the Company, or any
other Person for any obligations of the Company or any Stockholder (as defined
in the Merger Agreement) under the Merger Agreement or any of the other
Transaction Documents.

 

(b) Prudential Entities.

 

(i) Each Prudential Entity severally and not jointly represents and warrants to
HCACII and the Company as follows:

 

(A) Such Prudential Entity owns, of record and beneficially, the Prudential
Pre-Closing Shares to be conveyed by such Prudential Entity to HCACII pursuant
to Section 6 free and clear of all encumbrances (other than restrictions on
transfer arising under the Company’s organizational documents or applicable
securities law). At the Prudential Closing, HCACII will obtain good and valid
title to the Prudential Pre-Closing Shares conveyed by such Prudential Entity,
of record and beneficially, free and clear of all encumbrances (other than
restrictions on transfer arising under the Company’s organizational documents or
applicable securities law).

 

(B) Such Prudential Entity represents that by reason of its, or of its
management’s, business, or financial experience, such Prudential Entity has the
capacity to protect its own interests in connection with the transactions
contemplated in this Letter Agreement. Such Prudential Entity has experience as
an investor in securities of companies in the development stage and acknowledges
that it is able to fend for itself and has such knowledge and experience in
financial or business matters that it is capable of evaluating the merits and
risks of entering into this Letter Agreement.

 

(C) Such Prudential Entity is an “accredited investor” within the meaning of
Rule 501 of Regulation D promulgated by the Securities and Exchange Commission
under the Securities Act.

 

(ii) Each of HCACII and the Company agrees that (A) the maximum aggregate
liability of any Prudential Entity under this Letter Agreement and the
transactions contemplated hereby shall not exceed the aggregate amount of the
Prudential Stock Consideration and the Prudential Cash Consideration actually
received by such Prudential Entity hereunder, and (B) that no Prudential Entity
or any of its Affiliates shall be liable to HCACII, the Company, or any other
Person for any obligations of the Company or any Stockholder (as defined in the
Merger Agreement) under the Merger Agreement or any of the other Transaction
Documents.

 



 13 

 

 

14. General Provisions.

 

(a) Notices. Except as may be otherwise provided herein, all notices, requests,
waivers and other communications made pursuant to this Letter Agreement shall be
in writing and shall be conclusively deemed to have been duly given i) when hand
delivered to the other party; ii) when received when sent by facsimile at the
address and number set forth below; iii) three business days after deposit in
the U.S. mail with first class or certified mail receipt requested postage
prepaid and addressed to the other party as set forth below; or iv) the next
business day after deposit with a national overnight delivery service, postage
prepaid, addressed to the parties as set forth below with next business day
delivery guaranteed; provided that the sending party receives a confirmation of
delivery from the delivery service provider. Copies of all notices (which shall
not constitute official “notice”) shall, wherever reasonably practicable, also
be sent by email.

 

To the Company:

 

15455 Dallas Parkway, Suite 440

Addison, Texas 75001

Attn: Don R. Daseke and R. Scott Wheeler

E-mail: don@daseke.com; scott@daseke.com

Facsimile: (972) 248-0942

 

With a copy to:

 

Vinson & Elkins L.L.P.

2001 Ross Avenue, Suite 3700

Dallas, Texas 75201

Attn: Christopher G. Schmitt and Alan J. Bogdanow

E-mail: cschmitt@velaw.com; abogdanow@velaw.com

Facsimile: (214) 999-7857

 

To HCACII:

 

Hennessy Capital Acquisition Corp. II

700 Louisiana Street, Suite 900

Houston, Texas 77002

Attention: Daniel J. Hennessy, Kevin Charlton and Nicholas Petruska

E-mail: dhennessy@hennessycapllc.com, kcharlton@hennessycapllc.com and
npetruska@hennessycapllc.com

 



 14 

 

 

With a copy to:

 

Sidley Austin LLP

One South Dearborn Street

Chicago, IL 60603

Attention: Jeffrey N. Smith and Dirk W. Andringa
Facsimile: (312) 853-7036
Email: jnsmith@sidley.com and dandringa@sidley.com

 

To the Main Street Entities:

 

Main Street Capital Corporation

Main Street Capital II, LP

Main Street Mezzanine Fund, LP

1300 Post Oak Boulevard, Suite 800

Houston, Texas 77056

Attention: Curtis L. Hartman, Senior Managing Director

Email: CHartman@mainstcapital.com

 

To the Prudential Entities:

 

Prudential Capital Partners IV, L.P.

Prudential Capital Partners Management Fund IV, L.P.

Prudential Capital Partners (Parallel Fund) IV, L.P.

c/o Prudential Capital Group

2200 Ross Avenue, Suite 4300

Dallas, TX 75201

Attention: Timothy M. Laczkowski and Julia Buthman

Email: tim.laczkowski@prudential.com and julia.buthman@prudential.com

 

(b) Termination. (i) In the event that the Closing has not occurred on or before
June 30, 2017, then this Letter Agreement and the respective rights and
obligations of the Parties hereunder shall automatically terminate and be of no
further force and effect and (ii) this Letter Agreement and the respective
rights and obligations of the Parties hereunder shall automatically terminate
and be of no further force and effect if the Merger Agreement is terminated
pursuant to its terms; provided, however, that the provisions of Section 14 and
the obligations of the Company under Section 6(a)(z) and Section 6(b)(z) shall
survive any such termination of this Letter Agreement.

 

(c) Entire Agreement. This Letter Agreement constitutes and contains the entire
agreement and understanding of the Parties with respect to the subject matter
hereof, and this Letter Agreement supersedes any and all prior negotiations,
correspondence, agreements, understandings, duties or obligations between the
Parties respecting the subject matter hereof.

 

(d) Governing Law. This Letter Agreement shall be governed by and construed
exclusively in accordance with the internal laws of the State of Delaware,
excluding that body of law relating to conflict of laws and choice of law.

 

(e) Severability. If one or more provisions of this Letter Agreement are held to
be unenforceable under applicable law, then such provision(s) shall be excluded
from this Letter Agreement and the balance of this Letter Agreement shall be
interpreted as if such provision(s) were so excluded and shall be enforceable in
accordance with its terms.

 



 15 

 

 

(f) Third Parties. Nothing in this Letter Agreement, express or implied, is
intended to confer upon any Person, other than the Parties and their permitted
successors and assigns, any rights or remedies under or by reason of this Letter
Agreement.

 

(g) Successors and Assigns. The provisions of this Letter Agreement shall inure
to the benefit of, and shall be binding upon, the permitted successors and
permitted assigns of the Parties.

 

(h) Captions. The headings preceding the text of paragraphs of this Letter
Agreement have been inserted for identification and reference purposes only and
shall not be used to construe or interpret this Letter Agreement. References to
paragraphs are to the paragraphs contained in, referred to or attached to this
Letter Agreement, unless otherwise specified.

 

(i) Counterparts. This Letter Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

(j) Specific Performance. The Parties recognize and agree that money damages may
be insufficient to compensate any party hereto for breaches by another party
hereto of the terms hereof and, consequently, that the equitable remedy of
specific performance of the terms hereof will be available in the event of any
such breach.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[The remainder of this page is left intentionally blank.]

 



 16 

 

 

IN WITNESS WHEREOF, the Parties have executed this Letter Agreement to be
effective as of the date first written above.

 

 

THE COMPANY:

 

DASEKE, INC.

        By: /s/ Don R. Daseke   Name: Don R. Daseke   Title: Chief Executive
Officer, President and Secretary



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Pages to

Letter Agreement

 



 

 

 

  HENNESSY:       HENNESSY CAPITAL ACQUISITION CORP. II         By: /s/ Daniel
J. Hennessy_   Name: Daniel J. Hennessy   Title: Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Pages to

Letter Agreement

 



 

 

 

  THE WALDEN GROUP, INC.       By: /s/ Don R. Daseke   Name: Don R. Daseke  
Title: President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Pages to

Letter Agreement

 



 

 



 



  PRUDENTIAL ENTITIES:         PRUDENTIAL CAPITAL PARTNERS IV, L.P.         By:
Lake Street Partners IV, L.P.,     its general partner         By: /s/ Julia B.
Buthman   Name: Julia B. Buthman   Title: Vice President         PRUDENTIAL
CAPITAL PARTNERS   MANAGEMENT FUND IV, L.P.         By: Market Street Holdings
IV, LLC,     its general partner         By: PGIM, Inc.     its managing member
        By: /s/ Julia B. Buthman   Name: Julia B. Buthman   Title: Vice
President         PRUDENTIAL CAPITAL PARTNERS   (PARALLEL FUND) IV, L.P.        
By: Lake Street Partners IV, L.P.,     its general partner         By: /s/ Julia
B. Buthman   Name: Julia B. Buthman   Title: Vice President

 

Signature Pages to

Letter Agreement

 



 

 

 

  MAIN STREET ENTITIES:         MAIN STREET CAPITAL CORPORATION         By: /s/
Curtis L. Hartman   Name: Curtis L. Hartman   Title: Senior Managing Director  
      MAIN STREET CAPITAL II, LP         By: Main Street Capital II GP, LLC,    
Its General Partner         By: /s/ Curtis L. Hartman   Name: Curtis L. Hartman
  Title: Senior Managing Director         MAIN STREET MEZZANINE FUND, LP        
By: Main Street Mezzanine Management, LLC,     Its General Partner         By:
/s/ Curtis L. Hartman   Name: Curtis L. Hartman   Title: Senior Managing
Director

 

Signature Pages to

Letter Agreement

 

 

 